Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/3/22.
2.	The instant application is a national stage entry of PCT/JP2017/037706, International Filing Date: 10/18/2017 claims foreign priority to 2016-253589, filed 12/27/2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/1/22 was filed after the mailing date of the Non-final rejection on 11/5/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the said IDS have been reviewed and considered by the examiner.
It is in the examiner’s opinion that allowed independent claims 17 and 30 are non-obvious over the arts of the record taken alone or in combination including the cited arts in the IDS do not specifically teach the combination steps of said claims.

Claim status
4.	In the claim listing of 2/3/22 claims 17-35 are pending in this application. Claims 17-35 are amended to overcome the objection. Claims 1-16 are canceled. The 

Withdrawn Objections and Response to the Remarks
5.	The previous objection of claims 17-35 has been withdrawn in view of fixing the minor informalities. The arguments regarding said object are directed to fixing the minor informalities (Remarks, pg. 11), which are acknowledged by the examiner.

Examiner’s comment
6.	Claims 17-35 have been renumbered as claims 1-19. The dependent claims are grouped together based on their dependencies.

Conclusion
7.	Claims 17-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634